 
Exhibit 10.1
 
INGRAM MICRO INC.
EXECUTIVE OFFICER SEVERANCE POLICY




1.0
PURPOSE

 
Provide eligible executive officers of the Company continuing financial security
in the event the Company terminates their employment without “cause.”  This
policy sets forth the terms and conditions regarding the payment of severance
benefits for eligible executive officers.
 
2.0
APPLICABILITY

 
This policy applies to (i) Ingram Micro’s chief executive officer,
(ii) executive officers of the Company elected by the Company’s Board of
Directors who report to either the chief executive officer or the chief
operating officer of the Company, and (iii) such other executive officers
elected by the Company’s Board of Directors as the Human Resources Committee of
the Board of Directors may determine from time to time in their discretion.
 
3.0
POLICY

 
 
3.1.
Eligibility - Eligible executive officers are entitled to the severance benefits
described in this policy if their employment is terminated by the Company
without “cause”.  Eligible executive officers shall not be entitled to receive
severance benefits if their employment with the Company is terminated (i) by the
Company for “cause”, (ii) due to their resignation for any reason; (iii) due to
their disability; (iv) due to their retirement; or (v) as a result of their
death.

 
 
3.2.
Benefits - The following severance benefits will be provided to eligible
executive officers meeting the eligibility criteria for severance set forth
above:

 
 
3.2.1
The greater of:

 
 
3.2.1.1
The sum of: (i) the eligible executive officer’s Base Salary in effect on the
effective date of the termination of employment with the Company (“Effective
Date”); and (ii) the executive officer’s Target Annual Bonus in effect on the
Effective Date; OR

 
3.2.1.2
The product of 1/12th times the sum of (i) the executive officer’s Base Salary
in effect on the Effective Date and (ii) the executive officer’s Target Annual
Bonus in effect on the Effective Date, multiplied by the number of full years’
of employment with the Company.

 
3.2.1.3
Subject to Section 3.11 below, such amounts shall be payable in a lump-sum cash
payment within 60 days after the Effective Date.  Payment will be subject to
applicable tax and related payroll withholding requirements.

 
 

--------------------------------------------------------------------------------



 
 
3.2.2
An amount equal to the executive officer’s unpaid annual bonus established for
the bonus plan year in which the Effective Date occurs, multiplied by a
fraction, the numerator of which is the number of days completed in the then
existing fiscal year through the Effective Date, and the denominator of which is
three hundred sixty-five (365).  This amount will be calculated and paid after
the close of the applicable fiscal year at such time and in the same manner as
annual bonus payments are made to actively employed executive officers.  This
amount will be calculated based on actual performance achieved during the fiscal
year relative to the performance objectives set forth in the applicable annual
bonus plan.

 
 
3.2.3
Continuation of the Company-sponsored health and welfare benefits of medical
insurance, dental insurance and vision insurance for the eligible executive
officer and enrolled dependents as of the Effective Date through the
“Continuation Period”.  These benefits shall be available to the executive
officer at a cost equal to 100% of the Company’s premium rate for such plans as
in effect as of the Effective Date and shall be payable on a pre-tax basis
through payroll withholdings.  In the event the Company’s premium costs change
for the referenced welfare benefits during the “Continuation Period”, the
executive officer’s cost for these benefits shall change in a corresponding
manner.

 
 
3.2.4
Participation in a Company paid outplacement program for up to one year
following the Effective Date, up to a maximum cost to the Company of
$20,000.  The selection of the outplacement assistance firm shall be at the
discretion of the Company.  The executive officer may not select a cash payment
in lieu of this benefit.

 
 
3.3.
Executive Physical Examination Program - Participation in the Company’s
Executive Physical Examination Program will cease on the Effective Date.

 
 
3.4.
Retirement Plans - Participation in the Company’s retirement plan(s) and
deferred compensation plan(s) will cease on the Effective Date.  Payment of
accrued benefits and account balances in these plans will be made in accordance
with the plans’ provisions and the executive officer’s distribution election
forms on file as of the Effective Date.

 
 
3.5.
Stock Awards - Stock options, restricted stock awards, or other stock-based
incentive compensation awards shall he governed by the terms of the plan(s) and
award agreement(s) for each such award.

 
 
3.6.
Long-Term Executive Cash Incentive Award Program and Executive
Long-Term Performance Share Program - The executive officer’s participation in
the Company’s Long-Term Executive Cash Incentive Award Program and Executive
Long-Term Performance Share Program and the payment(s) of earned awards shall be
made in accordance with the terms of the plan(s) and award agreement(s) for each
such award.

 
 
 
2

--------------------------------------------------------------------------------


 
 
3.7.
Mitigation of Benefits - The executive officer will not be obligated to seek
other employment in mitigation of the amounts payable or arrangements made under
this policy.  Obtaining any other employment will in no event affect any of the
Company’s obligations to make payments and arrangements referenced within this
policy.

 
 
3.8.
Release and Covenant - The entitlement of the executive officer to the severance
benefits provided in this policy is contingent upon the executive officer’s
execution of a release and covenant agreement satisfactory to the Company which
may include, but is not limited to, confidentiality, non-competition,
non-solicitation, and no-raid provisions for a period equal to the Continuation
Period.

 
 
3.9.
Effect of Employment Contracts - If an executive officer has an employment
agreement with the Company in force on the Effective Date, he or she may elect
to receive the severance benefits and limitations provided for in such agreement
or those provided by the terms of this policy, but not both.  Any such election
shall be in writing delivered to the Senior Vice President, Human Resources of
the Company.  In the absence of any such election, the terms of the executive
officer’s employment agreement shall control.

 
3.10.
Authority - The provisions of this policy have been established by the Human
Resources Committee of the Board of Directors of Ingram Micro Inc.  The
Committee maintains the right to modify or terminate this policy at any time,
with or without prior notification.

 
3.11.
Section 409A - Notwithstanding anything to the contrary in this policy, no
compensation or benefits, including without limitation any severance payments or
benefits payable under Section 3.2 hereof, shall be paid to the executive
officer during the 6-month period following the executive officer’s “separation
from service” (within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”)) if the Company determines that
paying such amounts at the time or times indicated in this policy would be a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such 6-month period (or such
earlier date upon which such amount can be paid under Section 409A of the Code
without resulting in a prohibited distribution, including as a result of the
executive officer’s death), the Company shall pay the executive officer a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to the executive officer during such period.

 
The payments and benefits under this policy are not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code.  Notwithstanding any provision of this policy to the contrary, in the
event that the Company determines that any payments or benefits payable
hereunder may be subject to Section 409A of the Code, the Company may adopt such
amendments to this policy or take any other actions that the Company determines
 
3

--------------------------------------------------------------------------------


 
are necessary or appropriate to (i) exempt such payments and benefits from
Section 409A of the Code and/or preserve the intended tax treatment of such
payments or benefits, or (ii) comply with the requirements of Section 409A of
the Code and related Department of Treasury guidance and thereby avoid the
application of penalty taxes under Section 409A of the Code.


3.12.
Return of Payment - Notwithstanding anything to the contrary in this policy, if
the executive officer receives any severance payments or other benefits under
Section 3.2 hereof and the Company subsequently determines that the executive
officer had engaged in conduct which constituted “cause” for the termination of
his employment by the Company prior to the Effective Date, the executive officer
shall reimburse the Company for all payments and the value of all benefits
received by the executive officer which would not have been made if the
executive officer’s employment had been terminated by the Company for “cause”
with interest at the US Prime Rate as published by Bloomberg Finance L.P.,
compounded annually, from the date such payments or benefits were made until the
date of repayment.

 
4.0
RESPONSIBILITIES

 
5.0
PROCEDURES

 
6.0
RELATED DOCUMENTS

 
7.0
DEFINITIONS

 
For purposes of this policy, the following terms will have the meanings set
forth below:
 
 
7.1.
Company - Company means Ingram Micro Inc., a Delaware corporation, and its
wholly owned subsidiaries and affiliates.  Company also means Ingram Micro
Inc.’s predecessor companies and their wholly-owned subsidiaries and affiliates.

 
 
7.2.
Base Salary - The fixed annual cash compensation that is generally paid in
substantially equal periodic payments over the course of the 12-month period
approximating the calendar year.

 
 
7.3.
Target Annual Bonus - The executive officer’s annual base salary in effect on
the Effective Date multiplied by the incentive award percentage applicable to
such executive officer’s salary grade or position as specified in the Company’s
annual Executive Incentive Award Plan in effect for the fiscal year in which the
Effective Date occurs.

 
 
7.4.
Termination for Cause - Refers to the occurrence of any one or more of the
following:

 
 
(i)
Participant fails to observe and fully obey Ingram’s rules and regulations
of conduct;

 
4

--------------------------------------------------------------------------------


 
 
 
(ii)
Participant is convicted by any federal, state or local authority for an act
of dishonesty, or an act constituting a felony;

 
(iii)
Participant’s commission of fraud, embezzlement or misappropriation, whether or
not a criminal or civil charge is filed in connection therewith; or

 
(iv)
any other conduct on the part of Participant that would make Participant’s
retention by Ingram prejudicial to Ingram’s best interests.



8.0
REVISION HISTORY

 
 
 
8.1.
Adopted August 23, 2003
Revised November 28, 2006
Revised September 10, 2008

 

 
 
 
5

--------------------------------------------------------------------------------